Quillian, Presiding Judge.
The defendant appeals his conviction for sale of marijuana. Held:
1. The evidence was sufficient to authorize the verdict.
2. From examination of the record, the defendant was not denied effective assistance of counsel. "While another lawyer or lawyers, had they represented the defendant at trial, might have conducted his defense in a different manner, and might have exercised different judgments with respect to the matters referred to in his appeal, the fact that his attorney chose to try the defendant’s case in the manner in which it was tried and made certain decisions as to the conduct of his defense, with which he and his presently employed attorney now disagree, does not require a finding that the defendant’s representation was so inadequate as to amount to a denial to him of the effective assistance of counsel.” Bright v. State, 137 Ga. App. 404, 405 (224 SE2d 71). Accord, Harrell v. State, 139 Ga. App. 556, 557 (2) (228 SE2d 723).

Judgment affirmed.


Shulman and Banke, JJ., concur.